AO 187 (Rev. 7/87) Exhibit and Witness List


                                                           UNITED STATES DISTRICT COURT
                                                                  WESTERN DISTRICT OF TEXAS
                                                                    SAN ANTONIO DIVISION
USA                                                                                §
                                                                                   §                     EXHIBIT AND WITNESS LIST
vs.                                                                                §
                                                                                   §     Case Number: SA:19-M -00131(1)
(1) Benjamin Bogard                                                                §                         SA:19-CR-106
      Defendant

Presiding Judge                                             Plaintiff's Attorney                              Defendant's Attorney
HENRY J. BEMPORAD                                           Tracy Thompson                                    Michael Morris
Trial/Hearing Date                                          Court Reporter                                    Courtroom Deputy
February 21, 2019                                           FTR GOLD                                          Kriston Hunt
 Plf No.      Def No.        Date Offered     Marked   Admitted                              Descriptions of Exhibits* and Witnesses
  G-1                      2/21/19            X        X           Information on tip to FBI, New York

  G-2                      2/21/19            X        X           7 images of van and firearms




 GW1                                                               Special Agent Christina Spindell

 GW2                                                               Special Agent Russell Durand

 GW3                                                               Special Agent Rex Miller

 DW1                                                               Robbie Bogard




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.
